DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8 and 9 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chen et al. (CN 106654727).
With respect to Claim 1:
Chen discloses and elastic terminal (crown) (FIG. 1, 1), comprising: 
a first base (FIG. 1, 104 see notation) having an annular shape (FIG. 1, see notation); 
and a plurality of elastic sheets (FIG. 1; 101, 102/103) extending from the first base (FIG. 1, see notation) in an axial direction (FIG. 1, see notation), a slit (FIG. 1, see notation) formed between a pair of adjacent elastic sheets (FIG. 1; 101, 102/103 see notation), the plurality of elastic sheets (101, 102/103) including a plurality of sets of elastic sheets (FIG. 1, see notation), each elastic sheet (FIG. 1, 101, 102/103 see notation) of each set of elastic sheets (FIG. 1, see notation) has a plurality of electrical contact portions (FIG. 1, see notation) protruding inwardly radially, the electrical contact portions (FIG. 1, see notation) of one set of elastic sheets (FIG. 1, 101 see notation) are arranged on a same circumference (FIG. 1, see notation) and the electrical contact portions (FIG. 1, see notation) of different sets (FIG. 1, 102/103 see notation) of elastic sheets (FIG. 1, see notation) are staggered with respect to each other in the axial direction (FIG. 1, see axis notation).
With respect to Claim 2: 
Chen discloses the elastic terminal (crown) (FIG. 1, 1), wherein the plurality of sets of elastic sheets (FIG. 1; 101, 102/103) include a plurality of first elastic sheets (FIG. 1, 101) and a plurality of second elastic sheets (FIG. 1, 102/103) alternately arranged in a circumferential direction (FIG. 1, see notation).

[AltContent: connector][AltContent: connector][AltContent: textbox (end)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (2nd base annular shape)][AltContent: textbox (edges)][AltContent: connector][AltContent: textbox (gap)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (1st electrical contact portions)][AltContent: textbox (circumferential direction)][AltContent: textbox (1st base annular shape)][AltContent: connector][AltContent: connector][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (2nd electrical contact portions)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (slit)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (axis)]
    PNG
    media_image1.png
    569
    699
    media_image1.png
    Greyscale

With respect to Claim 3: 
Chen discloses the elastic terminal (crown) (FIG. 1, 1), wherein the plurality of first elastic sheets (FIG. 1, 101) include a plurality of first electrical contact portions (FIG. 1, see notation) and the plurality of second elastic sheets (FIG. 1, 102/103) include a plurality of second electrical contact portion (FIG. 1, see notation), a circumference (FIG. 1, see notation) on which the first electrical contact portions (FIG. 1, see notation) of the plurality of first elastic sheets (FIG. 1, 101) are arranged is symmetrical with a circumference (FIG. 1, see notation) on which the second electrical contact portions (FIG. 1, see notation) of the plurality of second elastic sheets (FIG. 1, 102/103) are arranged with respect to a middle cross sectional plane (FIG. 1, see notation) of the elastic sheets (FIG. 1, see notation) in the axial direction (FIG. 1, see notation).
With respect to Claim 5: 
Chen discloses the elastic terminal (crown) (FIG. 1, 1), wherein the elastic terminal (FIG. 1, 1) is formed through a crimping process, a gap (FIG. 1, see notation) is formed between a pair of edges (FIG. 1, see notation) of the elastic terminal (FIG. 1, 1) to be crimped when the elastic terminal (FIG. 1, see notation) is in a free state (FIG. 1, 1).
With respect to Claim 8: 
Chen discloses the elastic terminal (crown) (FIG. 1, 1), wherein the circumferences (FIG. 1, see notation) where the electrical contact portions (FIG. 1, see notation) of all of the elastic sheets (FIG. 1; 101, 102/103) are arranged have a substantially same inner diameter (FIG. 1, see notation).
With respect to Claim 9: 
Chen discloses the elastic terminal (crown) (FIG. 1, 1), further comprising an annular second base (FIG. 1, 105 see notation) to which an end of each elastic sheet (FIG. 1; 101, 102/103) opposite to the first base (FIG. 1, 104 see notation) is integrally connected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 106654727) in view of Zhang et al. (CN 213753146, hereinafter Zhang-146).
With respect to Claim 4: 
Chen discloses the elastic terminal (crown) (FIG. 1, 1). 
Chen does not expressly disclose wherein each of the elastic sheets has a slot extending in the axial direction, the electrical contact portions are located at a pair of sides of the slot.
However, Zhang-146 teaches each of the elastic sheets (FIG. 1, 103) has a slot (FIG. 3, 103b) extending in the axial direction (FIG. 3, see notation for axis), the electrical contact portions (FIG. 3, see notation) are located at a pair (FIG. 3, see notation) of sides of the slot (FIG. 3, 103b).
[AltContent: connector][AltContent: textbox (slot)][AltContent: connector][AltContent: connector][AltContent: textbox (electrical contact portions)][AltContent: connector][AltContent: textbox (axis)][AltContent: connector]
    PNG
    media_image2.png
    469
    735
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teachings of Zhang-146 and provide each of the elastic sheets has a slot extending in the axial direction, the electrical contact portions are located at a pair of sides of the slot so as “to greatly reduce local stress concentration, slow local plastic deformation of the cantilever beam, providing better flexibility and longer plug life. and the thickness of the spindle is designed according to the above, so as to avoid the external pin when inserted into the free end, avoids the damage to the crown spring terminal, greatly improves the
reliability.” (Zhang-146, Disclosure, sheet 4, lines 51-55).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 106654727) in view of Zhang et al. (CN 107658600, hereinafter Zhang-600).
With respect to Claim 6: 
Chen discloses the elastic terminal.
Chen does not expressly disclose wherein each of the electrical contact portions is formed as a vertex portion when each elastic sheet is bent inwardly radially.
However, Zhang-600 teaches each of the electrical contact portions (FIG. 5, 3) is formed as a vertex portion (FIG. 5, 3) when each elastic sheet is bent inwardly radially (Sheet 2, Description, lines 18-26 and 47-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teachings of Zhang-600 and provide each of the electrical contact portions is formed as a vertex portion when each elastic sheet is bent inwardly radially so as to provide a reliable connector with many contact points that has strong conduction capability and has longer service life, so as to meet the requirements of high performance, high precision electrical equipment.” (Zhang-600, Description lines 51-52).
With respect to Claim 7: 
Chen discloses the elastic terminal.
Chen does not expressly disclose wherein each of the electrical contact portions has a generally arc-shaped contact surface protruding inwardly radially.
However, Zhang-600 teaches each of the electrical contact portions (FIG. 3, 3) has a generally arc-shaped contact surface (FIG. 5, 3) protruding inwardly radially (Description, sheet 3, lines 20-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teachings of Zhang-600 and provide each of the electrical contact portions has a generally arc-shaped contact surface protruding inwardly radially so as to provide a reliable connector with many contact points that has strong conduction capability and has longer service life, so as to meet the requirements of high performance, high precision electrical equipment.” (Zhang-600, Description lines 51-52).

Claim(s) 10-12 and 14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zhang (CN 107565251, hereinafter Zhang-251).
With respect to Claim 10:
Zhang-251 discloses a method for manufacturing an elastic terminal (Description, sheet 2, lines 28-29, “A device for implementing multi-contact female terminal of electric connector II of the processing method”), comprising: 
stamping (method step b, Description, sheet 2, line 31) a plurality of elastic sheets (FIG. 2, 4) extending in parallel (FIG. 2) in a first direction (FIG. 2, see notation X) from a single flat metal sheet (method step a, Description, sheet 2, line 30), an end (FIG. 2, see notation) of each elastic sheet (FIG. 2, 4) connected to a first base (FIG. 2, see notation) and a slit (FIG. 2, see notation) formed between a pair of adjacent elastic sheets (FIG. 2, see 4 adjacent to each other); 
dividing the elastic sheets (FIG. 2, 4) into a plurality of sets of elastic sheets (FIG. 2, see notation) and forming a plurality of electrical contact portions (FIG. 2, see notation) on each elastic sheet (FIG. 2, 4) of each set of elastic sheets (FIG. 2, see notation), the electrical contact portions (FIG. 2, see notation) of one set (FIG. 2, see notation 1st set) of elastic sheets (FIG. 2, 4) are arranged in a row (FIG. 2, see notation) in a second direction (FIG. 2, see notation Y) perpendicular to the first direction (X) and the electrical contact portions (FIG. 2, see notation) of different sets (FIG. 2, see notation 2nd set) of elastic sheets (FIG. 2, 4) are staggered with respect to each other in the first direction (FIG. 2, see notation X); 
bending each of the elastic sheets at each electrical contact portion (method step c, Description, sheet 2, lines 32-35) in a third direction (FIG. 2, see notation Z) perpendicular to the first direction (X) and the second direction (Y); and 
bending (method step d, Description, sheet 2, lines 36) the first base (FIG. 2, see notation) into a generally annular shape (FIG. 4, 2), the electrical contact portions (FIG. 4, 6) of each set (FIG. 2/4, see notation) of elastic sheets (FIG. 4, 4) are arranged on a same circumference (FIG. 4, see notation below) and protrude inwardly radially (FIG. 4, see notation below).
[AltContent: textbox (end)][AltContent: textbox (Z)][AltContent: textbox (Y)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (1st set)][AltContent: textbox (2nd set)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (electrical contact portions)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (slit)][AltContent: connector][AltContent: textbox (2nd base)][AltContent: connector][AltContent: textbox (1st base)][AltContent: connector][AltContent: textbox (X)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    445
    784
    media_image3.png
    Greyscale

[AltContent: connector][AltContent: textbox (1st elastic sheets)][AltContent: connector][AltContent: connector][AltContent: textbox (protruding inwardly radially)][AltContent: connector][AltContent: textbox (1st set same circumference)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    498
    862
    media_image4.png
    Greyscale

With respect to Claim 11: 
Zhang-251 discloses the method (Description, sheet 2, lines 28-29), wherein the plurality of sets (FIG. 2, see notation) of elastic sheets (FIG. 2, 4) include a plurality of first elastic sheets (FIG. 2, see notation) and a plurality of second elastic sheets (FIG. 2, see notation) arranged alternately in a circumferential direction (FIG. 4, see notation) of the elastic terminal.
With respect to Claim 12: 
Zhang-251 discloses the method (Description, sheet 2, lines 28-29), wherein the electrical contact portions (FIG. 4, 6) each have a generally arc-shaped contact surface (FIG. 4, see notation) and are formed in the dividing step through a stamping process (Description method step c). 
With respect to Claim 14: 
Zhang-251 discloses the method (Description, sheet 2, lines 28-29), wherein the stamping step includes forming a slot (FIG. 1, 5) extending in each of the elastic sheets (FIG. 1, 4) in the first direction (FIG. 2, see notation X).

Claim(s) 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 107565251, hereinafter Zeng-251) in view of Chen et al. (CN 106654727).
With respect to Claim 13: 
Zhang-251 discloses the method (Description, sheet 2, lines 28-29), wherein the plurality of first elastic sheets (FIG. 4, see notation) includes a plurality of first electrical contact portions (FIG. 4, 6) and the plurality of second elastic sheets (FIG. 4, see notation lower set 4) includes a plurality of second electrical contact portions (FIG. 2, see notation), 
Zhang-251 does not expressly disclose each of the first electrical contact portions of the plurality of first elastic sheets is offset from a center line of the respective first elastic sheet in the second direction by a same distance as each of the second electrical contact portions of the plurality of second elastic sheets.
However, Chen teaches each of the first electrical contact portions (FIG. 1, see notations) of the plurality of first elastic sheets (FIG. 1, 101) is offset from a center line of the respective first elastic sheet (FIG. 1, 101) in the second direction (FIG. 1, circumferential) by a same distance as each of the second electrical contact portions (FIG. 1, see notation) of the plurality of second elastic sheets (FIG. 1, see notation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang-251 with the teachings of Chen and provide each of the first electrical contact portions of the plurality of first elastic sheets is offset from a center line of the respective first elastic sheet in the second direction by a same distance as each of the second electrical contact portions of the plurality of second elastic sheets so as to provide an improved plug-to-socket connection for electric charging vehicles for application with high-voltage and high-current connection are required in utilizing the connection resolves: reduce contact area, loose connection and high resistance areas with bad contact interface connection.
With respect to Claim 15: 
Zhang-251 discloses the method (Description, sheet 2, lines 28-29).
Zhang-251 does not expressly disclose wherein in the step of bending the first base, a gap is formed between a pair of edges of the elastic terminal to be crimped after bending the first base into the generally annular shape.
However, Chen teaches wherein in the step of bending the first base (FIG. 1, 104), a gap (FIG. 1, see notation) is formed between a pair of edges (FIG. 1, see notation) of the elastic terminal (FIG. 1, 1) to be crimped after bending the first base (FIG. 1, see notation) into the generally annular shape (FIG. 1, see notation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang-251 with the teachings of Chen and provide wherein in the step of bending the first base, a gap is formed between a pair of edges of the elastic terminal to be crimped after bending the first base into the generally annular shape so as to provide an improved plug-to-socket connection for electric charging vehicles for application with high-voltage and high-current connection are required in utilizing the connection resolves: reduce contact area, loose connection and high resistance areas with bad contact interface connection.
With respect to Claim 16: 
Zhang-251 discloses the method (Description, sheet 2, lines 28-29). 
Zhang-251 does not expressly disclose wherein in the stamping step, an end of each elastic sheet opposite to the first base is integrally connected to a second base.
However, Chen teaches wherein in the stamping step, an end (FIG. 1, see notation) of each elastic sheet (FIG. 1, 101) opposite to the first base (FIG. 1, 104) is integrally connected to a second base (FIG. 1, 105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang-251 with the teachings of Chen and provide wherein in the stamping step, an end of each elastic sheet opposite to the first base is integrally connected to a second base so as to provide an improved plug-to-socket connection for electric charging vehicles for application with high-voltage and high-current connection are required in utilizing the connection resolves: reduce contact area, loose connection and high resistance areas with bad contact interface connection. 

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims. 
Claims 19 and 20 are allowed. Independent claims 19 and 20 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 17, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting wherein the single flat metal sheet is made of a copper-nickel material and, after forming the electrical contact portions, an electroplating layer is electroplated on a surface of the elastic terminal, the electroplating layer has an electrical conductivity greater than the single flat metal sheet, as recited in claim 17, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 19, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector adapted to be electrically connected with a mating terminal, comprising: an outer housing including an outer cylinder, and an upper blocking disc and a lower blocking disc radially inwardly extending from an end of the outer cylinder, the upper blocking disc having an outer through hole; an inner housing including an inner cylinder and a mounting portion surrounding the inner cylinder and integrally formed around the inner cylinder, the mounting portion being movably mounted in a space defined by the outer cylinder, the upper and the lower blocking discs, the inner housing having an inner through hole; and an elastic terminal mounted in the inner cylinder and electrically connected with the mating terminal inserted into the inner cylinder through the outer through hole and the inner through hole, the elastic terminal including: a first base having an annular shape and a plurality of elastic sheets, a slit formed between a pair of adjacent elastic sheets, the plurality of elastic sheets including a plurality of sets of elastic sheets, each elastic sheet has a plurality of electrical contact portions protruding inwardly radially, the electrical contact portions of one set of elastic sheets are arranged on a same circumference and the electrical contact portions of different sets of elastic sheets are staggered with respect to each other in the axial direction, as recited in claim 19, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 20, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electronic device, comprising: an electrical connector adapted to be electrically connected with a mating terminal, including: an outer housing including an outer cylinder, and an upper blocking disc and a lower blocking disc radially inwardly extending from an end of the outer cylinder, the upper blocking disc having an outer through hole; an inner housing including an inner cylinder and a mounting portion surrounding the inner cylinder and integrally formed around the inner cylinder, the mounting portion being movably mounted in a space defined by the outer cylinder, the upper and the lower blocking discs, the inner housing having an inner through hole; and an elastic terminal mounted in the inner cylinder and electrically connected with the mating terminal inserted into the inner cylinder through the outer through hole and the inner through hole, the elastic terminal including a first base having an annular shape and a plurality of elastic sheets extending from the first base in an axial direction, a slit formed between a pair of adjacent elastic sheets, the plurality of elastic sheets including a plurality of sets of elastic sheets, each elastic sheet has a plurality of electrical contact portions protruding inwardly radially, the electrical contact portions of one set of elastic sheets are arranged on a same circumference and the electrical contact portions of different sets of elastic sheets are staggered with respect to each other in the axial direction; and a circuit board to which the electrical connector is electrically connected, as recited in claim 20, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831